Exhibit 10.1

 



PROMISSORY NOTE

 

Effective Date:     April 1, 2018       Maker:      ApplianceSmart Holdings LLC,
a Nevada limited liability company       Maker’s Mailing Address (including
county):   325 E. Warm Springs Road, Suite 102, Las Vegas, NV 89119 (Clark
County)       Payee:      Appliance Recycling Centers of America, Inc.      
Place for Payment:   175 Jackson Avenue North, Suite 102, Minneapolis, MN 55343
      Principal Amount:    $3,919,494.46       Maturity Date:     April 1, 2021
      Annual Interest Rate:     5.0% (Based on a 365-day year)      

Terms of Payment:



Interest. Beginning on September 30, 2018 and continuing through and including
the Maturity Date, Maker shall make monthly payments of interest, in arrears on
the first day of every calendar month.

 

Principal. Beginning on September 30, 2018 and continuing through and including
the Maturity Date, Maker shall make quarterly payments of principal in an amount
equal to $97,987.36, with all accrued and unpaid principal due and payable on
the Maturity Date. The aggregate principal amount outstanding shall be increased
or decreased, as the case may be, at any time and from time to time based on
advances, credits, payments, and other amounts paid or owed, as the case may be,
by and between ApplianceSmart, Inc., a Minnesota corporation and wholly-owned
subsidiary of Maker, and Payee.

 

Reborrowing. Upon Maker’s written request, Payee will make revolving credit
loans to Maker from time to time in such amounts as Maker may request, and Maker
may make prepayments and reborrowings; provided, however, the aggregate
principal amount of the aggregate amount owed by Maker to Payee at any time
shall not exceed the principal amount. Interest on any such borrowings shall
accrue at the annual interest rate and be payable in accordance with the terms
hereof.

 

Prepayment. Maker may prepay all outstanding principal and interest at any time
and from time to time without penalty.

 

Costs of Collection. If this note is given to an attorney for collection or
enforcement, or if suit is brought for collection or enforcement, or if it is
collected or enforced through probate, bankruptcy, or other judicial proceeding,
then Maker shall pay Payee all costs of collection and enforcement, including
reasonable attorney's fees and court costs, in addition to other amounts due.

 

(Remainder of this page intentionally left blank; signatures begin on the next
page.)

 

 

 

 1 

 



 

 

Executed on this 25th day of April, 2018, the parties intending that the
Promissory Note be effective as of April 1, 2018.

 

 

APPLIANCESMART HOLDINGS LLC

 

 

By: Live Ventures Incorporated, its sole member

 

 

 

By:    /s/ Jon Isaac                                                         

Name: Jon Isaac

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 

 

 



AGREEMENT AND GUARANTY

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in consideration of ApplianceSmart Holdings LLC, a Nevada
limited liability company (“Holdings”), parent of ApplianceSmart, Inc., a
Minnesota corporation (“Guarantor”), having agreed to the terms of the
outstanding amount owed by Holdings to Appliance Recycling Centers of America,
Inc., a Nevada corporation (“ARCA”) in connection with the sale of Guarantor
from ARCA to Holdings, as documented by that certain Promissory Note, effective
as of April 1, 2018, issued by Holdings in the original principal amount of
$3,919,494.46 for the benefit of ARCA (the “Note”), Guarantor does hereby
unconditionally guarantee to ARCA full and prompt payment and performance of all
obligations of Holdings to ARCA under the Note. Guarantor also agrees to pay in
addition thereto all costs, expenses and reasonable attorney’s fees at any time
paid or incurred by ARCA in endeavoring to enforce this Guaranty.

 

Upon any default by Holdings with respect to any of the obligations herein
guaranteed, the liability of the Guarantor hereunder shall be deemed to have
become immediately due and payable, without demand, presentment, protest or
notice of any kind, all of which are hereby waived, and without any suit or
action against Holdings or the Guarantor and without further steps to be taken
or further conditions to be performed by ARCA. Failure of ARCA to make any
demand or otherwise to proceed against the Guarantor in respect to any default
by Holdings or the Guarantor, or any delay by ARCA in doing so, shall not
constitute a waiver of ARCA right to proceed in respect to any or all other
defaults by the Company or the Guarantor.

 

Guarantor further acknowledges and agrees that until such time as the Note has
been paid in full, it shall not create, incur, assume, or suffer to exist any
indebtedness secured by a material amount of Guarantor’s assets without the
prior written consent of ARCA, which consent shall not be unreasonably withheld,
conditioned, or delayed.

 

This Guaranty and Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada (without reference to the conflicts of law
provisions thereof). The invalidity or unenforceability of any provision hereof
shall not limit the validity or enforceability of any other provision hereof.
This Guaranty and Agreement may not be amended except by an instrument in
writing signed by the party to be charged.

Executed on this 25th day of April, 2018, the parties intending that the
Promissory Note be effective as of April 1, 2018.

 

APPLIANCESMART, INC.

 

 

By:    /s/ Jon Isaac                                            

Name: Jon Isaac

Title: Chief Executive Officer

 

 

 

 



 

 



 3 

